DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 01/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16/624,355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons F0r Allowance
Claims 1-11, 14, 16, 20, 24, 26 and 37-42 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 01/15/2021 has been reviewed by the examiner in view of prior art of records Shenoy et al. (US 2015/0296319 A1), and the prior art of records Shenoy fails to teach the cited claim limitations of “wherein the at least one direction parameter is associated with at least one sound source relative to the microphone array; and wherein the at least one distance parameter indicates at least one distance between the at least one sound source and the microphone array”. Prior art Shenoy teaches method and apparatus for displaying on a display the at least one visual image; and wherein processing the at least one audio source signal based on the at least one distance value in the direction of the at least one audio source signal. However, prior art Shenoy fails to teach the cited claim limitations of “wherein the at least one direction parameter is associated with at least one sound source relative to the microphone array; and wherein the at least one distance parameter indicates at least one distance between the at least one sound source and the microphone array”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




April 18, 2021
/SIMON KING/Primary Examiner, Art Unit 2653